DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021, 10/28/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 9-10, are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by LIU et al. (US 20190141567 A1; hereinafter as “LIU”).

Examiner’s note: in what follows, references are drawn to LIU unless otherwise mentioned.

Regarding claim 9, LIU teaches An apparatus (Fig. 2: “the functional modules and circuits 220 comprise an application module 221 including a UDC layer entity 222 for UDC compression and decompression, a PDCP layer entity 223 for PDCP layer functionalities including ciphering and header compression, an RLC layer entity 224 for RLC AM delivery with ARQ, a MAC layer entity 225 with HARQ, and a PHY layer entity 226 supporting CRC and channel encoding/decoding.”:  UE: [0024]-[0026]) configured for wireless communication (Fig. 1, Fig. , UE in wireless communication along with BS), the apparatus comprising:
at least one processor (see fig.2: Processor 212 :  [0024]); and
a memory (see fig. 2 memory 211: [0024] ) coupled to the at least one processor, wherein the at least one processor is configured (see fig. 2 where memory and processor connected with each other : [0024]-[0026])  to:
detect, by a first device (Fig. 3: UE 301 ) providing transmission in a wireless network (see fig. 1 and Fig. 3 where UE is in commucnation with BS in wireless network), an occurrence of a trigger event of a plurality of trigger events predictively indicating decompression failure at a second device (==BS) in the wireless network receiving the transmission (“ UE 301 and BS 302 establishes radio resource control (RRC) connection for control signaling and radio bearers for data connection”: [0027]; aforesaid UE received an ERROR INDICATION from Receiving Device/BS; UE indicating that CHECKSUM MASMATCH: “ In step 701, a transmitting device (==UE)) generates uplink data compression (UDC) compressed data packets. Each corresponding uncompressed data packet is pushed into a UDC compression buffer. In step 702, the device/UE transmits the UDC compressed data packets to a receiving device (==BS). Each UDC compressed data packet comprises a UDC header with a checksum. In step 703, the device receives an error indication from the receiving device indicating a checksum mismatch (==a trigger events of  a plurality of trigger events indicating decompressor failure at BS).”: [0034]);
and signal, by the first device to the second device (see fig. 4: UDC Packets with RESET INDICATION from UE to BS ), a compressor memory reset for the transmission in correspondence to detecting the occurrence of the trigger event (see fig. 3: element 314, 315, 316: UDC Packets with RESET Indication: “In step 315, UE 301 restarts UDC compression and generates a first compressed UDC data packet from the uncompressed packet queue (e.g., buffer 216 in FIG. 2). The first compressed UDC packet is saved in the compressed packet queue (e.g., buffer 217 in FIG. 2) to be transmitted over RLC AM bearer. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302. In response to the reset indication, BS 302 resets its own UDC compression memory and performs normal checksum checking and UDC decompression accordingly”: [0028]; also see Fig. 7 element 704: [0034]; Fig. 8 element 804: “ In step 804, the device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer”: [0035]).

Regarding claim 10, LIU teaches The apparatus of claim 9, wherein the trigger event predictively indicates decompression failure due to reordering window timer expiration at the second device (“the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer”: [0019], [0004]).

Regarding claims 1-2, the claim is interpreted and rejected for the same reason as set forth in claims 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over LIU  et al. (US 20190141567 A1; hereinafter as “LIU  ”) in view of ERAVELLI et al. (US 20150085835 A1; hereinafter as “ERAVELLI”).

Examiner’s note: in what follows, references are drawn to LIU unless otherwise mentioned.

Regarding claim 11, LIU teaches claim 9 as shown above. LIU  does not expressively disclose: 
the method of claim 9, wherein the trigger event corresponds to a reconfiguration between use of split radio bearers and use of non-split radio bearers, a secondary cell group (SCG) radio link failure (RLF), one or more radio link control (RLC) layer automatic repeat request (ARQ) metrics measured by the first device, at least one of a media access control (MAC) metric measured by the first device or a hybrid automated repeat request (HARQ) metric measured by the first device, at least one of a scheduling delay during an outstanding retransmission or a radio link control (RLC) layer status not being received by the first device.

ERAVELLI, in the same field of endeavor, discloses: 
wherein the trigger event corresponds to a reconfiguration between use of split radio bearers and use of non-split radio bearers, a secondary cell group (SCG) radio link failure (RLF), one or more radio link control (RLC) layer automatic repeat request (ARQ) metrics measured by the first device, at least one of a media access control (MAC) metric measured by the first device or a hybrid automated repeat request (HARQ) metric measured by the first device, at least one of a scheduling delay during an outstanding (“synchronization component 158 may be operable to determine that decompressor memory 132 is not in synchronization with compressor memory 130 based on a checksum procedure performed on the compressed transmission data packet 104. As a result, synchronization component 158 may be operable to perform a procedure to reset decompressor memory 132 and compressor memory 130 to a predetermined state, e.g., a known state where both are synchronized. For example, synchronization component 158 may configure call processing component 150 to transmit a signal 160 to call processing component 140 as part of the reset procedure. In some instances, signal 160 may be a Radio Link Control (RLC) RESET signal capable of causing the compressor component 144 to flush, e.g., erase or clear, the contents of compressor memory 130. Prior to transmitting signal 160, the contents of decompressor memory 132 may be flushed, e.g., erased or cleared, as well. Call processing component 140 may transmit a signal 162, such as RESET ACK signal, back to call processing component 150 in order to indicate that the contents of compressor memory 130 have been flushed”: [0042],” In PDCP layer 111, data packets are compressed by UDC, and compressed UDC packets 110 are transmitted over radio link control acknowledge mode (RLC AM) bearer by RLC layer 112 to ensure correctness. RLC layer packets is further transmitted over MAC layer 113 and PHY layer 114. At the RX side, BS 102 receives the data packets over PHY layer 124, MAC layer 123, RLC layer 122, and PDCP layer 121. BS 102 decompresses the compressed UDC packets 120 and deliver to higher application layer”: [0021]-[0022] ;  [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).

Regarding claim 12, LIU teaches claim 9 as shown above. LIU  does not expressively disclose: 
wherein the at least one processor is further configured to: provide a dynamic compressor memory reset upon occurrence of any trigger event of  the plurality of trigger events being met, wherein detecting the occurrence of the trigger event and signaling the compressor memory reset provide the dynamic compressor memory reset upon the occurrence of the trigger event.

ERAVELLI, in the same field of endeavor, discloses:  wherein the at least one processor is further configured to: provide a dynamic compressor memory reset upon occurrence of any trigger event of  the plurality of trigger events being met, wherein detecting the occurrence of the trigger event and signaling the compressor memory reset provide the dynamic compressor memory reset upon the occurrence of the trigger event  (TCP throughput depends on TCP congestion control, whose behavior corresponds to the received TCP ACK packets. For certain packet type such as the TCP ACK packets, the delay due to asynchronous UDC compression memory may harm the TCP throughput while the gain from UDC compression is small. In accordance with one advantageous aspect, the application of UDC compression can be dynamically enabled or disabled. In step 611, when packets arrive at PDCP layer with UDC configured, the sender checks the packet type of each UDC packet (step 612). Normal packets are compressed by UDC (step 613), inserted into normal queue (step 614), and sent to L2 processing by PDCP/RLC/MAC (step 615). On the other hand, pure TCP ACK packets are inserted into priority queue and not processed by UDC (step 624), and sent to L2 processing by PDCP/RLC/MAC (step 615). Pure TCP ACK can be sent as fast as it arrives without affecting the UDC compression memory because it bypasses UDC. Asynchronous UDC compression memory will not influence the TCP ACK transmission and harm TCP throughput “ ”: [0033]-[0035]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).

Regarding claim 13, LIU teaches claim 9 as shown above. LIU  does not expressively disclose: wherein the at least one processor is further configured to: provide static compressor memory reset configured for periodic compressor memory reset for the transmission, wherein the periodic compressor memory reset corresponds to a number of packets of the transmission.


ERAVELLI, in the same field of endeavor, discloses:  
wherein the at least one processor is further configured to: provide static compressor memory reset configured for periodic compressor memory reset for the transmission, wherein the periodic compressor memory reset corresponds to a number of packets of the transmission ( PDCP discard timer: “Under normal condition, the compression memory between UE 101 and BS 102 is synchronized when UDC is configured. However, the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer.”:  [0019]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 14, LIU teaches claim 9 as shown above. LIU  does not expressively disclose: wherein the at least one processor is further configured to:
establish prioritization for some data of the transmission to provide transmission recovery before reordering window timer expiration at the second device.

ERAVELLI, in the same field of endeavor, discloses:  
wherein the at least one processor is further configured to: establish prioritization for some data of the transmission to provide transmission recovery before reordering window timer expiration at the second device (see fig. 6: prioritization of UDC: [0015; [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).

Regarding claims 3-6, the claim is interpreted and rejected for the same reason as set forth in claim 11-14.


Regarding claim 7, LIU  does not expressively disclose: wherein establishing prioritization for some data of the transmission comprises: prioritizing radio link control (RLC) layer level retransmissions of a bearer carrying compressed data of the transmission over transmissions of one or more other bearers; or prioritizing a media access control (MAC) level grant associated with the data.

ERAVELLI, in the same field of endeavor, discloses: 
wherein establishing prioritization for some data of the transmission comprises: prioritizing radio link control (RLC) layer level retransmissions of a bearer carrying compressed data of the transmission over transmissions of one or more other bearers; or prioritizing a media access control (MAC) level grant associated with the data (“The PDCP sublayer 1013 provides multiplexing between different radio bearers and logical channels. The PDCP sublayer 1013 also provides header compression for upper layer data packets to reduce radio transmission overhead, security by ciphering the data packets, and handover support for UEs between node Bs. The RLC sublayer 1011 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ). The MAC sublayer 1009 provides multiplexing between logical and transport channels. The MAC sublayer 1009 is also responsible for allocating the various radio resources (e.g., resource blocks) in one cell among the UEs. The MAC sublayer 1009 is also responsible for HARQ operations. ”: [0110]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 8, LIU  does not expressively disclose: wherein a duration of the reordering window timer is dynamically increased in correspondence with block error rate (BLER) conditions.
ERAVELLI, in the same field of endeavor, discloses: 
wherein a duration of the reordering window timer is dynamically increased in correspondence with block error rate (BLER) conditions.(change the timer based on error: [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 15, LIU teaches A method of wireless communication (Fig. 1, Fig. 3), comprising:

    PNG
    media_image1.png
    452
    542
    media_image1.png
    Greyscale

identifying one or more radio bearers for transmission from a first device (==UE) in a wireless network to a second device (==BS) in the wireless network (“FIG. 3 illustrates a sequence flow between a UE 301 and a base station BS 302 of UDC error handling in accordance with embodiments of the current invention. In step 311, UE 301 and BS 302 establishes radio resource control (RRC) connection for control signaling and radio bearers for data connection. In step 312, UE 301 sends compressed UDC packets to BS 302. The UDC compression memory between UE 301 and BS 302 are synchronized when UDC is configured.”: [0027]); and
configuring the first device for compression of data to be transmitted via the one or more radio bearers (“In step 312, UE 301 sends compressed UDC packets to BS 302. The UDC compression memory between UE 301 and BS 302 are synchronized when UDC is configured”: [0027]), 

LIU  does not expressively disclose: wherein the configuring the first device includes establishing prioritization for some data to provide transmission recovery before reordering window timer expiration at the second device.


ERAVELLI, in the same field of endeavor, discloses: 
wherein the configuring the first device (fig. 1: UE 114) includes establishing prioritization for some data to provide transmission recovery before reordering window timer expiration at the second device (Fig. 1: BE/Network Node) (“ As such, RLC RESET procedure 224 may maintain a RLC RESET timer 227. When the RLC RESET timer 227 expires, RLC RESET procedure 224 may be configured to re-transmit the RLC RESET signal 226 to UE 114. In some instances, RLC RESET procedure 224 may reset RLC RESET timer 227 back to its default state, and restart the RLC RESET timer 227 upon re-transmitting the RLC RESET signal 226. Upon receiving the re-transmitted RLC RESET signal 226, UE 114 and/or call processing component 140 may once again drop any compressed data packets, and flush the contents of compressor memory 130. Once any compress data packets are dropped and the contents of compressor memory 130 are flushed, UE 114 and/or call processing component 140 may transmit a RESET ACK signal to network 112 (FIG. 1) and/or call processing component 150. If call processing component 150 receives the RESET ACK signal then resetting component 220 may indicate to decompressor component 156 that it is now synchronized with compressor component 144. However, if the RESET ACK signal is again not received, and the RLC RESET timer 227 once again expires, resetting component 220 may continue RLC RESET procedure 224 until decompressor component 156 and compressor component 144 (FIG. 2) are synchronized ”: [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).

Regarding claim 16, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, wherein the establishing prioritization for some data provides compression gain configured for a particular application associated with the data (see fig. 6: prioritization of UDC: [0015; [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).

Regarding claim 17, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, wherein the establishing prioritization for some data is configured in accordance with tolerance to latency by a particular application associated with the data (see fig. 6: prioritization of UDC: [0015; [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 18, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, wherein the establishing prioritization for some data comprises:
prioritizing radio link control (RLC) layer level retransmissions of a bearer carrying compressed data of the transmission over transmissions of one or more other bearers; or
prioritizing a media access control (MAC) level grant associated with the data (“The PDCP sublayer 1013 provides multiplexing between different radio bearers and logical channels. The PDCP sublayer 1013 also provides header compression for upper layer data packets to reduce radio transmission overhead, security by ciphering the data packets, and handover support for UEs between node Bs. The RLC sublayer 1011 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ). The MAC sublayer 1009 provides multiplexing between logical and transport channels. The MAC sublayer 1009 is also responsible for allocating the various radio resources (e.g., resource blocks) in one cell among the UEs. The MAC sublayer 1009 is also responsible for HARQ operations. ”: [0110]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 19, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, wherein a duration of the reordering window timer is dynamically increased in correspondence with block error rate (BLER) conditions (change the timer based on error: [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 20, LIU in view of ERAVELLI , specifically,  LIU teaches, further comprising:
detecting, by logic of the first device, an occurrence of a trigger event of a plurality of trigger events predictively indicating decompression failure at the second device (“ UE 301 and BS 302 establishes radio resource control (RRC) connection for control signaling and radio bearers for data connection”: [0027]; aforesaid UE received an ERROR INDICATION from Receiving Device/BS; UE indicating that CHECKSUM MASMATCH: “ In step 701, a transmitting device (==UE)) generates uplink data compression (UDC) compressed data packets. Each corresponding uncompressed data packet is pushed into a UDC compression buffer. In step 702, the device/UE transmits the UDC compressed data packets to a receiving device (==BS). Each UDC compressed data packet comprises a UDC header with a checksum. In step 703, the device receives an error indication from the receiving device indicating a checksum mismatch (==a trigger events of  a plurality of trigger events indicating decompressor failure at BS).”: [0034]); and
signaling, by the first device to the second device, a compressor memory reset for the transmission in correspondence to detecting the occurrence of the trigger event see fig. 3: element 314, 315, 316: UDC Packets with RESET Indication: “In step 315, UE 301 restarts UDC compression and generates a first compressed UDC data packet from the uncompressed packet queue (e.g., buffer 216 in FIG. 2). The first compressed UDC packet is saved in the compressed packet queue (e.g., buffer 217 in FIG. 2) to be transmitted over RLC AM bearer. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302. In response to the reset indication, BS 302 resets its own UDC compression memory and performs normal checksum checking and UDC decompression accordingly”: [0028]; also see Fig. 7 element 704: [0034]; Fig. 8 element 804: “ In step 804, the device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer”: [0035]).


Regarding claim 21, LIU in view of ERAVELLI , specifically,  LIU teaches, wherein the trigger event predictively indicates decompression failure due to reordering window timer expiration at the second device (“the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer”: [0019], [0004]).

Regarding claim 22, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, wherein the trigger event corresponds to a reconfiguration between use of split radio bearers and use of non-split radio bearers, a secondary cell group (SCG) radio link failure (RLF), one or more radio link control (RLC) layer automatic repeat request (ARQ) metrics measured by the first device, at least one of a media access control (MAC) metric measured by the first device or a hybrid automated repeat request (HARQ) metric measured by the first device, or at least one of a scheduling delay during an outstanding retransmission or a radio link control (RLC) layer status not being received by the first device (“synchronization component 158 may be operable to determine that decompressor memory 132 is not in synchronization with compressor memory 130 based on a checksum procedure performed on the compressed transmission data packet 104. As a result, synchronization component 158 may be operable to perform a procedure to reset decompressor memory 132 and compressor memory 130 to a predetermined state, e.g., a known state where both are synchronized. For example, synchronization component 158 may configure call processing component 150 to transmit a signal 160 to call processing component 140 as part of the reset procedure. In some instances, signal 160 may be a Radio Link Control (RLC) RESET signal capable of causing the compressor component 144 to flush, e.g., erase or clear, the contents of compressor memory 130. Prior to transmitting signal 160, the contents of decompressor memory 132 may be flushed, e.g., erased or cleared, as well. Call processing component 140 may transmit a signal 162, such as RESET ACK signal, back to call processing component 150 in order to indicate that the contents of compressor memory 130 have been flushed”: [0042],” In PDCP layer 111, data packets are compressed by UDC, and compressed UDC packets 110 are transmitted over radio link control acknowledge mode (RLC AM) bearer by RLC layer 112 to ensure correctness. RLC layer packets is further transmitted over MAC layer 113 and PHY layer 114. At the RX side, BS 102 receives the data packets over PHY layer 124, MAC layer 123, RLC layer 122, and PDCP layer 121. BS 102 decompresses the compressed UDC packets 120 and deliver to higher application layer”: [0021]-[0022] ;  [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 23, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, further comprising:
providing a dynamic compressor memory reset upon occurrence of any trigger event of the plurality of trigger events being met, wherein the detecting the occurrence of the trigger event and the signaling the compressor memory reset provide the dynamic compressor memory reset upon the occurrence of the trigger event (TCP throughput depends on TCP congestion control, whose behavior corresponds to the received TCP ACK packets. For certain packet type such as the TCP ACK packets, the delay due to asynchronous UDC compression memory may harm the TCP throughput while the gain from UDC compression is small. In accordance with one advantageous aspect, the application of UDC compression can be dynamically enabled or disabled. In step 611, when packets arrive at PDCP layer with UDC configured, the sender checks the packet type of each UDC packet (step 612). Normal packets are compressed by UDC (step 613), inserted into normal queue (step 614), and sent to L2 processing by PDCP/RLC/MAC (step 615). On the other hand, pure TCP ACK packets are inserted into priority queue and not processed by UDC (step 624), and sent to L2 processing by PDCP/RLC/MAC (step 615). Pure TCP ACK can be sent as fast as it arrives without affecting the UDC compression memory because it bypasses UDC. Asynchronous UDC compression memory will not influence the TCP ACK transmission and harm TCP throughput “ ”: [0033]-[0035]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).


Regarding claim 24, LIU in view of ERAVELLI , specifically,  ERAVELLI teaches, further comprising:
providing static compressor memory reset configured for periodic compressor memory reset for the transmission ( PDCP discard timer: “Under normal condition, the compression memory between UE 101 and BS 102 is synchronized when UDC is configured. However, the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer.”:  [0019]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of LIU to include  the above recited limitations as taught by ERAVELLI. The suggestion/motivation would be to  continue RLC RESET procedure until decompressor component and compressor component are synchronized and improve commucnation to stop dropping data packets (ERAVELLI; [0051]).

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claims 26-30, the claim is interpreted and rejected for the same reason as set forth in claims 16-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411